DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 is rejected because it is unclear if the hub configured to induce strain at a known position is the “known and trackable curvature” provide by the hub in Claim 1.  Claim 10 is rejected because it is unclear if “a predetermined curvature” provided by the hub is the same as the “known and trackable curvature” provide by the hub in Claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/029013 to Gutierrez et al. “Gutierrez” in view of U.S. Publication No. 2007/0282305 to Goldfarb or alternatively U.S. Publication No. 2007/0078437 to Borden et al. “Borden”, either Gutierrez and Goldfarb or Gutierrez and Borden in further view of U.S. Publication No. 2011/0202069 to Prisco et al. “Prisco” and U.S. Publication No. 2009/0292171 to Ito et al. “Ito”.  
As for Claims 1, 3, 5, 10 and 14-16, Gutierrez discloses an optical shape sensing system for use during minimally invasive catheter navigation procedures (Abstract).  The system includes an optical guidewire for advancing a catheter to a target region (Abstract) by overlaying 3D shape information onto an image (Pages 1 and 7).  Gutierrez explains that the optical guidewire includes multiple fiber-Bragg-gratings (FBG) integrated into along a length of the fiber to provide the 3D shape information (Pages 1 and 4) via a processing arrangement for processing the encoded optical signals to periodically reconstruct a portion or an entire shape of the optical guidewire (Pages 5-6; Figs. 3A, 3B, 3C and corresponding descriptions).  Examiner notes that such descriptions are considered to read on “optically interrogating” the optical fiber in its broadest reasonable interpretation given that Appellant’s specification describes “optical interrogation” as using optical shape sensing elements by means of Fiber Bragg Gratings or Rayleigh based elements (Specification, Page 1).  In addition, Appellant’s specification explains “It is to be understood that the OSS properties of the optical fiber can be obtained in various ways, as known by the skilled persons.  E.g. the optical interrogation may make use of Rayleigh scattering, or make use of Fiber Bragg Gratings written into the fiber.  The method for optical interrogation of the optical shape sensing properties may be performed in several ways, such as also known by the skilled person” (Specification, Page 5).  Thus, according to the specification, optically interrogating an optical fiber is 1) well known and 2) accomplished, for example, using Fiber Bragg Gratings.  While not specifically referenced, Figs. 3B and 3C appear to depict a hub at the proximal end of the catheter where multiple devices can be inserted into catheter at various angles.  

    PNG
    media_image1.png
    897
    855
    media_image1.png
    Greyscale

However, Gutierrez does not expressly disclose where hub provides a known and trackable curvature of the guidewire and optical fiber therein at a proximal end of the catheter allowing registration of the proximal end of the catheter to a longitudinal position of the fiber inside the guidewire as now claimed.  
Goldfarb teaches from within a similar field of endeavor with respect to medical devices to facilitate insertion and positioning of guidewires and various other apparatus within the body (Paragraph [0003]) wherein the device includes a handle (e.g. hub) with separate channels having a known curvature (Paragraph [0104]; see Figs. 3i, 5a and 5b and corresponding descriptions).  Goldfarb explains that proximal portions of devices can be routed through the separate channels with the known curvature in order to make it easier to insert tools without interference (Paragraph [0104]).  

    PNG
    media_image2.png
    356
    880
    media_image2.png
    Greyscale

Alternatively, Borden teaches from within a similar field of endeavor with respect to catheter devices including a hub where one lumen of the catheter tube can include a deliberate bend (e.g. known curvature) so that connections to the hub can be spaced apart (Paragraphs [0019]-[0020]).  Examiner notes that because the hub is molded over the catheter tubes, the hub would also include the deliberate bend.  Borden also explains that a plurality of bends may be used for additional lumen configurations (Fig. 6 and corresponding descriptions).   

    PNG
    media_image3.png
    582
    807
    media_image3.png
    Greyscale


Prisco teaches from within a similar field of endeavor with respect to an optical shape sensing system and method for use during minimally invasive surgical procedures (Abstract; Paragraphs [0004]-[0011] and  [0021]) where a pre-set perturbation allows an optical interrogator to determine pose information (Abstract; Paragraphs [0007], [0040]-[0042] Fig. 2E and corresponding descriptions).  Prisco explains that the pre-set geometrical feature may be formed in a lumen through which the shape sensing segment passes (Paragraph [0010]) and may take the form of various shapes including an S-curve, a loop, a cusp, a semi-circle, etc. (Paragraph [0060]).  
Accordingly, one skilled in the art would have been motivated to have modified the hub described by Gutierrez to include channel with a known, predetermined curvature in order to induce strain on the optical fiber to be recognized by the interrogator to determine a relative pose as described by Goldfarb/Borden and Prisco in order to enhance the accuracy of tracking the proximal portion of the optically interrogated guidewire.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
As for a “recognizable longitudinal offset”, Examiner notes that the modified hub as described above would appear to provide the claimed offset given that Applicant’s specification discloses 
“There are generally several ways other ways to implement the longitudinal offset encoding system.  Especially, the longitudinal offset encoding system may comprise at least one of: 1) a device arranged to induce strain at the optical fiber at a known position (e.g. as explained by mounting a hub with known curvature), ... 5) a system comprising an electronic device (e.g. comprising a mechanical potentiometer or an optical sensor, e.g., gradient sensor, discrete sensor...” (Paragraph [0021]).  

In other words, a hub configured to induce strain at a known position would implement the longitudinal offset encoding system.  However, the modified device does not appear to also include an encoder (e.g. electronic device, optical device) configured to calculate an offset.  
Nonetheless, Ito teaches from within a similar field of endeavor with respect to navigating medical devices within the body where lumen distances (e.g. channel 2F1) are known in order be used with advancement/retraction mechanisms configured with an encoder or optical detector to help determine the relative position of an inserted device within the lumen (Paragraph [0093]-[0094]).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have used pre-calculated lumen distances and encoders or optical sensors as described by Ito in order to calculate the inserted distance of the optical fiber within the catheter relative to the curved hub section.  Such a calculation would provide a longitudinal offset between the catheter and the optical fiber in its broadest reasonable interpretation and would to enhance the navigation and requires nothing more than combining prior art techniques to yield predictable results (MPEP 2143).  

As for Claim 2, Examiner notes that the catheter as described above has a lumen for the guidewire to be inserted therein.  Thus, the guidewire will follow a 3D shape of the catheter in its broadest reasonable interpretation.  
With respect to Claim 4, Examiner notes that absent any criticality or unexpected result, the particular size of the guidewire and catheter are considered to be an obvious design choice depending on the particular target within the body.  In other words, any modification to the size or shape of the guidewire is considered to be obvious in the absence of showing any criticality or unexpected result (MPEP 2144.04).  
As for Claims 6-7 and 17-18, Gutierrez discloses steps to acquire an image and to overlay the 3D shape of the optical guidewire on the image as described above.  Examiner notes the shape of the fiber would be displayed as a graphical line where the pictured device appears to be.  
With respect to Claim 8, Examiner notes that the modified system and method as described above uses a known distance of the catheter’s lumen in order to facilitate guidewire location.  The known distance is may be considered a “model of a default shape” in its broadest reasonable interpretation.  
Regarding Claims 9 and 23, Examiner notes that the modified system including the hub would induce strain at multiple points of the fiber (e.g. at predetermined curve) given that the optical fiber would follow the shape of the structure (e.g. hub) it was inserted into.  
As for Claim 11, Examiner notes that the portion of the guidewire comprising the optical fiber extending through the hub with the pre-set curvature and catheter lumen following the pre-set curvature is considered to have a “predetermined curvature” in its broadest reasonable interpretation.  

Regarding Claim 12, Examiner notes that the system as described above allows the system to recognize a position of the proximal end of the longitudinal device with respect to the aforementioned fixed point(s) in the hub (e.g. entrance or exit of hub with respect to curved lumen).  
With respect to Claim 13, Examiner notes that one skilled in the art would appreciate that various sized catheters are available to a user of the systems described by Gutierrez and Ito.  Accordingly, it would have been obvious to make such plurality of catheters available to the user for the navigation as described above as such a modification merely involves a duplication of parts and changes in shape/size according to conventional techniques.  

Regarding Claims 19-20, Gutierrez discloses steps to acquire an image and to overlay the 3D shape of the optical guidewire on the image as described above.  Furthermore, Ito teaches that lumen distances (e.g. channel 2F1) are known in order be used with advancement/retraction mechanisms when appropriate to determine where a device positioned within the lumen is located (Paragraph [0093]-[0094]).  Accordingly, one skilled in the art would have been motivated to have modified the display to also display the catheter with appropriate offset with respect to the optical fiber in a superimposed manner in order to convey the position of all instruments within the body.  Such a modification would appear to read on estimating a measure (e.g. position) of the display end of the longitudinal device in response to the reconstructed shape of the optical fiber given that the optical fiber takes on the shape of the device and in response to a length (e.g. offset from lumen or diameter of catheter) its broadest reasonable interpretation.   Moreover, the modification merely involves combining prior art element according to known techniques to yield predictable results (MPEP 2143).  

With respect to Claims 24-26, Examiner notes that the curved or bent hubs as depicted above have a straight section followed by the curved portion configured to induce strain on the shape sensing guidewire as claimed in its broadest reasonable interpretation.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 and 23-26 have been considered but are moot in view of the updated grounds of rejection.  New 35 U.S.C. 112(b) rejections also necessitated by amendment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 10,994,095 to Flexman et al. which discloses a shape sensing instrument with a hub having a shape profile configured to induce strain of the shape sensing instrument (Abstract; curvature 228 in Fig. 6 and corresponding descriptions).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793